DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 15/368,219, filed December 2, 2016, which claims the priority of U.S. provisional patent application No. 62/262,015, filed December 2, 2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on July 26, 2021 as modified by the preliminary amendment filed on March 10, 2022.  Claims 21-30 are now pending in the present application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “[a] computing device, comprising: a first circuitry configured to conduct a first wireless communication session with another computing device in accordance with a first wireless communication protocol; a second circuitry configured to conduct a second wireless communication session with the another computing device in accordance with a second wireless communication protocol; and a computer memory storing instructions that, when executed by a processor of the computing device, cause the computing device to: receive information from the another computing device, determine, based on the information, a unique communication session identifier and a particular wireless communication protocol from the first wireless communication protocol and the second wireless communication protocol; instruct a particular circuitry to conduct a particular communication session between the computing device and the another computing device by utilizing the unique communication session identifier; and wherein the particular circuitry is one of the first circuitry or the second circuitry” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24 and 30 recite, “wherein the first wireless communication protocol is at least one of: a near-field wireless communication protocol, a Wi-Fi wireless communication protocol, a Bluetooth wireless communication protocol, or a protocol adapted to utilize inaudible audio frequency; and wherein the second wireless communication protocol is a cellular-based communication protocol.” However, the current specification fails to disclosed the claimed limitations and, thus, claims fails to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paluch et al. (US 20140235205 A1) (hereinafter Paluch).

Regarding claim 21, Paluch discloses a computing device (FIG. 1 for a general-purpose computing device in the form of a computer 101 and/or FIG. 2 for a computing device such as user device 220), comprising:
a first circuitry configured to conduct a first wireless communication session with another computing device in accordance with a first wireless communication protocol (FIG. 2, par. 0041, for any of the plurality transceiver radios, “A computing device such as user device 220 can comprise a plurality of transceiver radios for communications over a cellular telecommunications network, Bluetooth network, WiFi network and the like.” Par. 0038, “The network 250, for example a WiFi WPAN…” par. 0043, “The server 210 can be accessible via a network such as the Internet 240 and/or network 250 by one or more of user device 220…” For example, the user device 220 can communicate to the computing device 210 through network 250, such as WiFi);
a second circuitry configured to conduct a second wireless communication session with the another computing device in accordance with a second wireless communication protocol (FIG. 2, par. 0041, for any of the plurality transceiver radios, “A computing device such as user device 220 can comprise a plurality of transceiver radios for communications over a cellular telecommunications network, Bluetooth network, WiFi network and the like.” Par. 0046, “The device pairing application can also determine whether to communicate with user device 220 using a proxy on the network 250 or by way of another network such as the Internet 240 over a cellular or other network connection on the user device 220.” par. 0043, “The server 210 can be accessible via a network such as the Internet 240 and/or network 250 by one or more of user device 220…” For example, the user device 220 can communicate to the computing device 210 through network 240, such as Internet over a cellular or other network connection); and
a computer memory storing instructions that, when executed by a processor of the computing device (FIG. 1, par. 0026, “one or more processors or processor units 103, a system memory 112…”), cause the computing device to:
receive information from the another computing device (par. 0046, “the user device 220 can receive credentials via the second network to allow the user device 220 to connect to the first network.”),
determine, based on the information, a unique communication session identifier and a particular wireless communication protocol from the first wireless communication protocol and the second wireless communication protocol (par. 0046, “the user device 220 can receive credentials via the second network to allow the user device 220 to connect to the first network.” Par. 0051, “the router 230 and/or server 210 can transmit credentials such as a network password/key or other network access credentials associated with the network identifying information to the user device 220.”);
instruct a particular circuitry to conduct a particular communication session between the computing device and the another computing device by utilizing the unique communication session identifier (par. 0049-0050, “if there is a match for the identification information of a particular user of the network 250 in the contact information database 260, the device-pairing request can be approved…  In step 350, approval for network coupling can be executed. In an aspect, the device pairing application executing on the router 230 and/or server 210 communicates with the network user's (e.g., owner, administrator) gateway, computer, mobile device, set-top box, television or other device on the network 250 to prompt the user for approval of the pairing of the user device 220, for example a guest's device, with the network 250. In another aspect, this approval can be automatic in response to a set of preconditions set by the network user. As an example, the preconditions can be stored in a database at the server 210 or the network router 230.”); and
wherein the particular circuitry is one of the first circuitry or the second circuitry (for the circuitry associated with WiFi protocol (as an example) to connect to network 250 and computing device 210, par. 0053, “This information can also include other identifying information, such the WiFi access password for the router 230. The router 230 can provide the server 210 with network identifying information, network passwords associated with the network identifying information, and other user identifying information associated with the network 250.”).
Regarding claim 22, as applied to claim 21 above, Paluch discloses wherein at least one of the first wireless communication session and the second wireless communication session occurs over the Internet (par. 0046, “the Internet 240 over a cellular or other network connection”).
Regarding claim 23, as applied to claim 21 above, Paluch discloses wherein the first wireless communication session occurs over the Internet, and the first wireless communication protocol is one of the following data communication protocols: IPX/SPX, X.25, AX.25, AppleTalk, and TCP/IP (par. 0038, “other wireless standards can be used including Bluetooth standards, ultra-wide band technologies, cellular, microwave, near-field communication technologies, spread spectrum technologies, and the like”, it is inherently, “The Internet (or internet) is the global system of interconnected computer networks that uses the Internet protocol suite (TCP/IP) to communicate between networks and devices.”).
Regarding claim 24, as applied to claim 21 above, Paluch discloses wherein the computing device is a cellular device (par. 0024, “Examples of well known computing systems, environments, and/or configurations that can be suitable for use with the systems and methods include, but are not limited to, mobile devices, tablet computers, cellphones, personal computers, server computers, laptop devices, and multiprocessor systems.” for par. 0033, “By way of example, a remote computing device can be a personal computer, portable computer, smartphone, a server, a router, a network computer, a peer device or other common network node, and so on.”).
Regarding claim 25, as applied to claim 23 above, Paluch discloses wherein the first wireless communication protocol is at least one of: a near-field wireless communication protocol, a Wi-Fi wireless communication protocol, a Bluetooth wireless communication protocol, or a protocol adapted to utilize inaudible audio frequency (par. 0038, “The network user can connect the switch or network router 230 to an Internet access port with the ISP to create a network such as local area network (LAN) 250. Several implementations of a switch or network router 230 can comprise a wireless (e.g., WiFi) radio built into the router 230 for creating a network, for example, a wireless personal area network (WPAN). In an aspect, the methods disclosed herein relate to a WiFi network based on the institute for electrical and electronics engineers (IEEE) 802.11 standards. However, other wireless standards can be used including Bluetooth standards, ultra-wide band technologies, cellular, microwave, near-field communication technologies, spread spectrum technologies, and the like. Also, the methods disclosed herein could also be implemented in a wired network environment such as an Ethernet 802.03 standard”); and
wherein the second wireless communication protocol is a cellular-based communication protocol (par. 0046, “the Internet 240 over a cellular or other network connection on the user device 220”).
Regarding claim 26, Paluch discloses a method comprising:
instructing, by a processor, a first circuitry of a computing device to conduct a first wireless communication session with another computing device in accordance with a first wireless communication protocol (FIG. 1, par. 0026, “one or more processors or processor units 103, a system memory 112…”; FIG. 2, par. 0041, for any of the plurality transceiver radios, “A computing device such as user device 220 can comprise a plurality of transceiver radios for communications over a cellular telecommunications network, Bluetooth network, WiFi network and the like.” Par. 0038, “The network 250, for example a WiFi WPAN…” par. 0043, “The server 210 can be accessible via a network such as the Internet 240 and/or network 250 by one or more of user device 220…” For example, the user device 220 can communicate to the computing device 210 through network 250, such as WiFi);
instructing, by the processor, a second circuitry of the computing device to conduct a second wireless communication session with the another computing device in accordance with a second wireless communication protocol (FIG. 2, par. 0041, for any of the plurality transceiver radios, “A computing device such as user device 220 can comprise a plurality of transceiver radios for communications over a cellular telecommunications network, Bluetooth network, WiFi network and the like.” Par. 0046, “The device pairing application can also determine whether to communicate with user device 220 using a proxy on the network 250 or by way of another network such as the Internet 240 over a cellular or other network connection on the user device 220.” par. 0043, “The server 210 can be accessible via a network such as the Internet 240 and/or network 250 by one or more of user device 220…” For example, the user device 220 can communicate to the computing device 210 through network 240, such as Internet over a cellular or other network connection);
receiving, by the processor, information from the computing device and the another computing device (par. 0046, “the user device 220 can receive credentials via the second network to allow the user device 220 to connect to the first network.”);
determining, by the processor, based on the information, a unique communication session identifier and a particular wireless communication protocol from the first wireless communication protocol and the second wireless communication protocol (par. 0046, “the user device 220 can receive credentials via the second network to allow the user device 220 to connect to the first network.” Par. 0051, “the router 230 and/or server 210 can transmit credentials such as a network password/key or other network access credentials associated with the network identifying information to the user device 220.”);
instructing, by the processor, a particular circuitry to conduct a particular communication session between the computing device and the another computing device by utilizing the unique communication session identifier (par. 0049-0050, “if there is a match for the identification information of a particular user of the network 250 in the contact information database 260, the device-pairing request can be approved…  In step 350, approval for network coupling can be executed. In an aspect, the device pairing application executing on the router 230 and/or server 210 communicates with the network user's (e.g., owner, administrator) gateway, computer, mobile device, set-top box, television or other device on the network 250 to prompt the user for approval of the pairing of the user device 220, for example a guest's device, with the network 250. In another aspect, this approval can be automatic in response to a set of preconditions set by the network user. As an example, the preconditions can be stored in a database at the server 210 or the network router 230.”); and
wherein the particular circuitry is one of the first circuitry or the second circuitry (for the circuitry associated with WiFi protocol (as an example) to connect to network 250 and computing device 210, par. 0053, “This information can also include other identifying information, such the WiFi access password for the router 230. The router 230 can provide the server 210 with network identifying information, network passwords associated with the network identifying information, and other user identifying information associated with the network 250.”).
Regarding claim 27, as applied to claim 26 above, the claim is rejected for the same reason(s) as set forth claim 22 above.
Regarding claim 28, as applied to claim 26 above, the claim is rejected for the same reason(s) as set forth claim 23 above.
Regarding claim 29, as applied to claim 26 above, the claim is rejected for the same reason(s) as set forth claim 24 above.
Regarding claim 30, as applied to claim 29 above, the claim is rejected for the same reason(s) as set forth claim 25 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Finnegan et al. (US 20070032240 A1) disclose Realtime, Interactive And Geographically Defined Computerized Personal Matching Systems And Methods.
Konicek et al. (US 11055937 B2) disclose Cell Phone Control Of Vehicle Settings And Actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642